DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 4 and 12 is/are objected to because of the following informalities:
At line 1 of claim 4, “a upper” should be replaced with “an upper”.
At line 1 of claim 12, “strain supporting” should be replaced with “strain-supporting”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 8-12, 14-17 and 19-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 8, compliance components and mounting components are instanced at the beginning of the claim and again in the middle of the claim as it is unclear if the “at least one compliance [mounting] component” which creates issues of double inclusions and it is unclear as to how many or different types of the compliance and mounting components are being recited.
Examiner notes that claims 9-12, 14-17 and 19-20, contain similar issues and/or are dependents from claims that contain similar issues.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Satou et al. (US Publication 2008/0202839).
In regards to claims 1-4 and 6-17, Satou et al. discloses the claimed limitations including a vehicle comprising:
an external panel (12) comprising an internal side and an external side, wherein the internal side faces towards an interior of the vehicle and the external side faces away from the interior of the vehicle and wherein the external panel is formed of a deformable material;
a cradle (16,48), wherein the cradle comprises a cover portion (16) and a bucket portion (48) and the cradle interfaces, at least in part, along the internal side of the external panel (Reference is made to Figures 1-6); and
at least one airbag (22), wherein the bucket portion of the cradle supports the at least one airbag;
wherein the cover portion of the cradle protrudes through the external panel (Reference is made to Figures 2 and 5);
further comprising a frame (36) including an upper seal flange (flange along 38 for 36B; Reference is made to Figure 2) configured to interface with a top zone of the external panel via an upper seal (38) and a lower seal flange (flange along 38 for 36; Reference is made to Figure 2) configured to interface with a first front zone of the external panel via a lower seal (38), wherein the upper seal and the lower seal are formed of a material having a low strain rate during impact of at least one object external to the vehicle (examiner notes that “low strain rate during impact” is a relative terminology, as there are many materials that would have a higher strain rate than the sealing agent of Satou et al., the sealing agent may be said to have a low strain rate);
wherein the cradle interfaces along the internal side of the external panel via a coupling or bracket arrangement (30) that is affixed to the external panel (Reference is made to Figures 2-6);
further comprising:
a compliance arrangement (46), wherein the compliance arrangement is configured to interface with the bucket portion (48) of the cradle and at least one mounting surface (via 42) of at least one mounting component (either 36 or 28) of a mounting arrangement for the vehicle and wherein a gap is provided between the cover portion and the bucket portion of the cradle via the coupling or bracket arrangement to allow the cover portion to move independently of the bucket portion (Reference is made to Figure 2);
further comprising: a frame (28); and
a compliance arrangement (46) comprising one or more compliance components and a mounting arrangement (36) comprising one or more mounting components that provide mounting surfaces, wherein at least one of the one or more compliance components is configured to interface with the respective mounting surface of at least one of the one or more mounting components and wherein the at least one of the one or more mounting component is affixed to the frame (Reference is made to Figures 2-6);
wherein the bucket portion (48) of the cradle interfaces with the at least one mounting surface via the at least one compliance component during at least one of deployment of the at least one airbag and impact with at least one object external to the vehicle (Reference is made to Figures 2-6);
wherein the at least one compliance component is configured to absorb reaction energy or force associated with at least one of deployment of the at least one airbag and impact with at least one object external to the vehicle (Reference is made to Figures 2-6);
wherein at least one compliance component is at least one of: a strain-supporting component that is attached to one of a mounting surface of a mounting component of the mounting arrangement and the bucket portion of the cradle; and at least one strain-supporting component that is attached to the bucket portion of the cradle and at least one strain-supporting component that is attached to a mounting surface of a mounting component of the mounting arrangement;
wherein the strain supporting component that is attached to one of the mounting surface of the mounting component of the mounting arrangement and the bucket portion of the cradle or the at least one strain-supporting component that is attached to the bucket portion of the cradle and the at least one strain supporting component that is attached to the mounting surface of the mounting component of the mounting arrangement are formed of a material having a high strain rate during deployment of the at least one airbag and a low strain rate during an impact of at least one object external to the vehicle (Examiner notes that the strain rate on the strain supporting component would be higher, during inflation, as the forces are applied to the support component over a very small time period (Inflators are very fast acting));
wherein the at least one compliance component is configured to absorb reaction energy or force associated with at least one of deployment of the at least one airbag and impact with at least one object external to the vehicle.

In regards to claims 18-20, Satou et al. discloses the claimed limitations including a vehicle comprising:
a panel (12) comprising an internal side and an external side, wherein the internal side faces towards an interior of an apparatus to which the panel is affixed and the external side faces away from the interior of the apparatus and wherein the panel is formed of a deformable material; and
an airbag cradle arrangement comprising:
a cradle (16,48), wherein the cradle comprises a cover portion (16) and a bucket portion (48);
a bracket or coupling arrangement (e.g. via 30) that attaches the cradle to the panel, wherein a gap is provided between the cover portion and the bucket portion of the cradle via the bracket or coupling arrangement to allow the cover portion to move independent of the bucket portion (Reference is made to Figures 2-6); and
at least one airbag (22), wherein the bucket portion of the cradle supports the at least one airbag;
further comprising:
a frame (28); and
a compliance arrangement comprising one or more compliance components (46,42) and a mounting arrangement comprising one or more mounting components (36) that provide mounting surfaces (Reference is made to Figures 2-6), wherein the at least one compliance component is configured to interface with the at least one mounting surface of the at least one mounting component and wherein the at least one mounting component is affixed to the frame (Reference is made to Figures 2-6);
wherein the at least one compliance component (46) is configured to absorb reaction energy or force associated with at least one of deployment of the at least one airbag and impact with at least one object external to the vehicle and wherein at least one compliance component is at least one of:
a strain-supporting component that is attached to one of a mounting surface of a mounting component of the mounting arrangement and the bucket portion of the cradle (Examiner notes that the claims are open ended and do not preclude a strain-supporting component from being attached to both the mounting surface of the mounting component and the bucket portion of the cradle).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satou et al.
In regards to claim(s) 5, Satou et al. discloses the claimed limitations excluding the manner in which the hood panel is attached to the vehicle.
Examiner is taking Official Notice that it is old and well known to mount a hood with hinges at the rear of the panel, and a latch at the front of the panel and the sides of the panel being set inside of the fenders (front quarter panels) to align the panel and typically trunks have a similar, but reversed arrangement set inside rear quarter panels (Examiner notes that Kitte et al. (US 2009/0242308) discloses hood hinges, and Matsuura et al. discloses a hood with hinges and a forward latch, and both references show the hoods being aligned between fender structures)
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the hood panel of Satou et al. in view of the old and well known teachings in the art to include being mounted with hinges to the vehicle, and having a latch and aligning portions since it is a known arrangement for mounting a hood to a vehicle and would have been obvious to try for one of ordinary skill in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616